16 So.3d 316 (2009)
Larry CAMPBELL, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-906.
District Court of Appeal of Florida, Second District.
September 4, 2009.
Ryan J. Sydejko of Loren Rhoton, P.A., Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Larry Campbell, Jr., appeals the denial of his motion challenging the legality of his consecutive sentences for false imprisonment and sexual battery with slight force. See Fla. R.Crim. P. 3.800(a). The postconviction court concluded that the motion was procedurally barred. In light of our decision in Williams v. State, 685 So.2d 55 (Fla. 2d DCA 1996), we reverse with directions for the postconviction court to dispose of the motion on the merits or to attach documents demonstrating that Mr. Campbell's consecutive sentences do not constitute a manifest injustice. See Brinson v. State, 995 So.2d 1047, 1049 (Fla. 2d DCA 2008).
Reversed and remanded with instructions.
FULMER, LaROSE, and CRENSHAW, JJ., Concur.